COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §               No. 08-14-00144-CV

                                              §                   Appeal from
 IN THE MATTER OF E.O.E.,
 A JUVENILE.                                  §                65th District Court

                                              §             of El Paso County, Texas

                                              §                 (TC # 1000902)

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF MAY, 2016.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.